DETAILED ACTION
This communication is in response to the claims filed on 01/22/2020. 
Application No: 16/749,222.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu-Ang et al. (US 20160070265 A1) in view of HAGHIGHAT et al. (WO 2020073003 A1). 

Regarding claim 1, Liu-Ang teaches a method ([0005], Fig. 1A, Fig. 3A, Fig. 11, e.g. a method for controlling a movable object within an environment is provided. The method comprises: determining, using at least one of a plurality of sensors carried by the movable object, an initial location of the movable object; generating a first signal to cause the movable object to navigate within the environment; receiving, using the at least one of the plurality of sensors, sensing data pertaining to the environment; generating, based on the sensing data, an environmental map representative of at least a portion of the environment; receiving an instruction to return to the initial location; and generating a second signal to cause the movable object to return to the initial location, based on the environmental map. [0007] In some embodiments, the environment may be an indoor environment or a low altitude environment), comprising:
receiving sensor data relating to an environment from a plurality of mobility devices ([0005], Fig. 1B, Fig. 3A, e.g. receiving, using the at least one of the plurality of sensors, sensing data pertaining to the environment (i.e. receiving sensor data relating to an environment); generating, based on the sensing data, an environmental map representative of at least a portion of the environment. [0008] the plurality of sensors can comprise a global positioning system (GPS) sensor, a vision sensor, or a proximity sensor. The proximity sensor can comprise at least one of the following: a lidar sensor, an ultrasonic sensor, or a time-of-flight camera sensor. The plurality of sensors can comprise a plurality of different sensor types. [0073] Some obstacles may include a combination of stationary and mobile components (e.g., a windmill). Mobile obstacles or obstacle components may move according to a predetermined or predictable path or pattern. For example, the movement of a car may be relatively predictable (e.g., according to the shape of the road). Alternatively, some mobile obstacles or obstacle components may move along random or otherwise unpredictable trajectories. For example, a living being such as an animal may move in a relatively unpredictable manner. (i.e. receiving sensor data from a plurality of mobility devices). [0077] the sensors can be configured to collect various types of data, such as data relating to the UAV (unmanned aerial vehicles), the surrounding environment, or objects within the environment);
determining locations of one or more points of accessibility within the environment based on the sensor data ([0075], e.g. Exemplary sensors suitable for use with the embodiments disclosed herein include location sensors (e.g., global positioning system (GPS) sensors, mobile device transmitters enabling location triangulation (i.e. determining locations of one or more points). [0031] In another aspect, a method for controlling an unmanned aerial vehicle within an environment is provided. The method comprises: determining, using at least one of a plurality of sensors carried by the unmanned aerial vehicle, an initial location of the unmanned aerial vehicle (i.e. determining locations of one or more points within the environment based on the sensor data); … receiving an instruction to return to the initial location; and generating a second signal to cause the unmanned aerial vehicle to return to the initial location along a path, wherein when the at least one of the plurality of sensors detects an obstacle in the environment situated along the path, the path is modified to avoid the obstacle. (i.e. determining locations within the environment based on the sensor data ). The system comprises a plurality of sensors carried by the unmanned aerial vehicle and one or more processors. [0071] Conversely, at least one of the floor 156, walls 158, or ceiling 160 may be absent, thereby enabling the UAV 152 to fly from inside to outside (i.e. determining accessibility points), or vice-versa. Alternatively or in combination, one or more apertures 164 may be formed in the floor 156, walls 158, or ceiling 160 (e.g., a door, window, skylight)) ;
creating an environment map based on the sensor data ([0017], e.g. The sensing data can comprise data relative to a plurality of different coordinate systems and generating the environmental map comprises mapping the data onto a single coordinate system (i.e. creating an environment map based on the sensor data. [0088] The size of the environmental map may be determined based on the effective range of the sensors used to generate the map. The effective range of a sensor may vary based on the sensor type. For instance, a vision sensor can be used to detect objects within a radius of about 10 m, 15 m, 20 m, or 25 m from the UAV. A lidar sensor can be used to detect objects within a radius of about 2 m, 5 m, 8 m, 10 m, or 15 m from the UAV); and 
wherein the environment map includes the one or more points of accessibility ([0071] Conversely, at least one of the floor 156, walls 158, or ceiling 160 may be absent, thereby enabling the UAV 152 to fly from inside to outside (i.e. determining accessibility points), or vice-versa. Alternatively or in combination, one or more apertures 164 may be formed in the floor 156, walls 158, or ceiling 160 (e.g., a door, window, skylight)) .

Liu-Ang teaches systems and methods for controlling a movable object within an environment. In one aspect, a method may comprise: determining, using at least one of a plurality of sensors carried by the movable object, an initial location of the movable object; generating a first signal to cause the movable object to navigate within the environment; receiving, using the at least one of the plurality of sensors, sensing data pertaining to the environment; generating, based on the sensing data, an environmental map representative of at least a portion of the environment. However, Liu-Ang differs from the claimed invention in not specifically and clearly describing wherein transmitting the environment map to a mobility device.

However, in the analogous field of endeavor, HAGHIGHAT teaches wherein transmitting the environment map to a mobility device ([0011], e.g. the method may also include creating a map of surrounding environment; and localizing the autonomous personal mobility device within the map as well as within a global reference frame. The obstacle avoidance program avoids the one or more obstacles on the predetermined path based on the map (i.e. determining accessibility) and localization of the autonomous personal mobility device within the map. The method may further include transforming the map to a plurality of tile segments; and transmitting the plurality of tile segments to a remote server or one or more additional autonomous personal mobility devices (i.e. transmitting the environment map to a mobility device)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of HAGHIGHAT within the method of Liu-Ang. The motivation to combine references is that the combined method provides determining safe path navigation of an autonomous personal mobility device, including a self-driving electric scooter, using sensors and/or data from other sources. Further, the method may also include classifying the one or more obstacles as dynamic obstacles or static obstacles; and estimating a trajectory for the dynamic obstacles, wherein the obstacle avoidance program avoids the dynamic obstacles based on the estimated trajectory (See HAGHIGHAT [0002, 0006, 0009]). 
 
Regarding claim 2, Liu-Ang in view of HAGHIGHAT teaches all the limitations of claim 1. Liu-Ang further teaches wherein determining locations of one or more objects within the environment based on the sensor data ([0077], e.g. the sensors can be configured to collect various types of data, such as data relating to the UAV, the surrounding environment, or objects within the environment (i.e. sensors configured to collect data of objects within the environment). For example, at least some of the sensors may be configured to provide data regarding a state of the UAV. The state information provided by a sensor can include information regarding a spatial disposition of the UAV (e.g., location or position information such as longitude, latitude, and/or altitude; orientation or attitude information such as roll, pitch, and/or yaw). [0106] In step 410, a first sensing signal is received from a first sensor carried by the UAV. The first sensing signal can include information pertaining to the environment in which the UAV is operating, such as environmental data indicating the location and geometry of environmental objects (e.g., obstacles) (i.e. determining locations of one or more objects within the environment)).

Regarding claim 3, Liu-Ang in view of HAGHIGHAT teaches all the limitations of claim 2. Liu-Ang further teaches wherein further comprising determining whether each of the one or more objects within the environment is moveable based on the sensor data ([0077], e.g. The sensors can be configured to collect various types of data, such as data relating to the UAV (i.e. movable objects within the environment), the surrounding environment, or objects within the environment. For example, at least some of the sensors may be configured to provide data regarding a state of the UAV. The state information provided by a sensor can include information regarding a spatial disposition of the UAV (e.g., location or position information such as longitude, latitude, and/or altitude; orientation or attitude information such as roll, pitch, and/or yaw). The state information can also include information regarding motion of the UAV (e.g., translational velocity, translation acceleration, angular velocity, angular acceleration, etc.) [0047] . Various aspects of the invention described herein may be applied to any of the particular applications set forth below or for any other types of movable objects. Any description herein of an aerial vehicle may apply to and be used for any movable object, such as any vehicle).

Regarding claim 4, Liu-Ang in view of HAGHIGHAT teaches all the limitations of claim 1. Liu-Ang further teaches wherein determining dimensions of one or more rooms or passageways within the environment based on the sensor data ([0039], e.g. In some embodiments, the first and second sensing data each comprise at least one image having a plurality of pixels, each pixel of the plurality of pixels associated with a two-dimensional image coordinate and a depth value (i.e. determining dimensions of one or more rooms, object or passageways within the environment based on the sensor data). Each pixel of the plurality of pixels can be associated with a color value. The first and second sensing data can each comprise silhouette (i.e. shape) information for one or more objects in the environment).

Regarding claim 5, Liu-Ang in view of HAGHIGHAT teaches all the limitations of claim 1. HAGHIGHAT further teaches wherein determining whether an environment map exists for the environment ([0090], e.g. Any suitable type of environmental map can be used, such as a metric map or a topological map (i.e. determining whether an environment map exists for the environment). A topological map may depict connectivity between locations within the environment, while a metric map may depict the geometry of objects within the environment. [0073] The obstacles described herein may be substantially stationary (e.g., buildings, plants, structures based stationary map existed). [0092] Alternatively, one or more portions of the map can be generated prior to UAV operation (i.e. an environment map exists for the environment) and provided to the UAV prior to or during flight (e.g., transmitted from a remote computing system). Such maps may be modified based on data obtained by the UAV during flight, thereby providing additional refinement of the map data ); and 
when an environment map exists for the environment map, updating the environment map based on the sensor data ([0110], e.g. In some embodiments, the steps of the method 400 can be repeated as desired (e.g., continuously or at predetermined time intervals) so that the resultant environmental map is updated and refined as the UAV navigates within the environment. This real-time mapping approach can enable the UAV to rapidly detect environmental objects and adapt to varying operating conditions (i.e. updating the environment map based on the sensor data). [0092] Such maps may be modified based on data).

Regarding claim 6, Liu-Ang teaches a map server ([0175], Fig. 11, Fig. 12, e.g. the movable object 1100 can be configured to communicate with another remote device in addition to the terminal 1112, or instead of the terminal 1112. Optionally, the remote device can be connected to the Internet or other telecommunications network, such that data received from the movable object 1100 and/or terminal 1112 can be uploaded to a website or server. [0176] FIG. 12 is a schematic illustration by way of block diagram of a system 1200 for controlling a movable object, in accordance with embodiments. The system 1200 can be used in combination with any suitable embodiment of the systems, devices, and methods disclosed herein. The system 1200 can include a sensing module 1202, processing unit 1204, non-transitory computer readable medium 1206, control module 1208, and communication module 1210. [0005] a method for controlling a movable object within an environment is provided), comprising:
a transceiver to receive sensor data relating to an environment from a plurality of mobility devices ([0177], e.g. The sensing module 1202 can utilize different types of sensors that collect information relating to the movable objects in different ways. Different types of sensors may sense different types of signals or signals from different sources. For example, the sensors can include inertial sensors, GPS sensors, proximity sensors (e.g., lidar), or vision/image sensors (e.g., a camera). The sensing module 1202 can be operatively coupled to a processing unit 1204 having a plurality of processors. In some embodiments, the sensing module can be operatively coupled to a transmission module 1212 (e.g., a Wi-Fi image transmission module) configured to directly transmit sensing data to a suitable external device or system (i.e. a transceiver to receive / transmit sensor data relating to an environment from a plurality of mobility devices). For example, the transmission module 1212 can be used to transmit images captured by a camera of the sensing module 1202 to a remote terminal (i.e. a server). [0092] Such maps may be modified based on data obtained by the UAV during flight (i.e. sensor data from a plurality of mobility devices), thereby providing additional refinement of the map data);	
a processing device ([0177], e.g. The sensing module 1202 can be operatively coupled to a processing unit 1204 having a plurality of processors); and 
a non-transitory, processor-readable storage medium in communication with the processing device ([0176], Fig. 12, e.g. The system 1200 can include a sensing module 1202, processing unit 1204, non-transitory computer readable medium 1206, control module 1208, and communication module 1210), wherein the non-transitory, processor-readable storage medium comprises one or more programming instructions that, when executed, cause the processing device to:
determine locations of one or more points of accessibility within the environment based on the sensor data ([0075], e.g. Exemplary sensors suitable for use with the embodiments disclosed herein include location sensors (e.g., global positioning system (GPS) sensors, mobile device transmitters enabling location triangulation (i.e. determining locations of one or more points). [0031] In another aspect, a method for controlling an unmanned aerial vehicle within an environment is provided. The method comprises: determining, using at least one of a plurality of sensors carried by the unmanned aerial vehicle, an initial location of the unmanned aerial vehicle (i.e. determining locations of one or more points within the environment based on the sensor data); … receiving an instruction to return to the initial location; and generating a second signal to cause the unmanned aerial vehicle to return to the initial location along a path, wherein when the at least one of the plurality of sensors detects an obstacle in the environment situated along the path, the path is modified to avoid the obstacle. (i.e. determining locations within the environment based on the sensor data ). The system comprises a plurality of sensors carried by the unmanned aerial vehicle and one or more processors. [0071] Conversely, at least one of the floor 156, walls 158, or ceiling 160 may be absent, thereby enabling the UAV 152 to fly from inside to outside (i.e. determining accessibility points), or vice-versa. Alternatively or in combination, one or more apertures 164 may be formed in the floor 156, walls 158, or ceiling 160 (e.g., a door, window, skylight)) ; and 
create an environment map of the environment based on the sensor data ([0017], e.g. The sensing data can comprise data relative to a plurality of different coordinate systems and generating the environmental map comprises mapping the data onto a single coordinate system (i.e. creating an environment map based on the sensor data. [0088] The size of the environmental map may be determined based on the effective range of the sensors used to generate the map. The effective range of a sensor may vary based on the sensor type. For instance, a vision sensor can be used to detect objects within a radius of about 10 m, 15 m, 20 m, or 25 m from the UAV. A lidar sensor can be used to detect objects within a radius of about 2 m, 5 m, 8 m, 10 m, or 15 m from the UAV).

Liu-Ang teaches systems and methods for controlling a movable object within an environment. In one aspect, a method may comprise: determining, using at least one of a plurality of sensors carried by the movable object, an initial location of the movable object; generating a first signal to cause the movable object to navigate within the environment; receiving, using the at least one of the plurality of sensors, sensing data pertaining to the environment; generating, based on the sensing data, an environmental map representative of at least a portion of the environment. However, Liu-Ang differs from the claimed invention in not specifically and clearly describing wherein the environment map comprises the locations of one or more points of accessibility within the environment.

However, in the analogous field of endeavor, HAGHIGHAT teaches wherein the environment map comprises the locations of one or more points of accessibility within the environment ([0011], e.g. the method may also include creating a map of surrounding environment; and localizing the autonomous personal mobility device within the map (i.e. the environment map comprises the locations of one or more points of accessibility) as well as within a global reference frame. The obstacle avoidance program avoids the one or more obstacles on the predetermined path based on the map (i.e. determining accessibility) and localization of the autonomous personal mobility device within the map. The method may further include transforming the map to a plurality of tile segments; and transmitting the plurality of tile segments to a remote server or one or more additional autonomous personal mobility devices (i.e. transmitting the environment map to a mobility device)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of HAGHIGHAT within the method of Liu-Ang. The motivation to combine references is that the combined method provides determining safe path navigation of an autonomous personal mobility device, including a self-driving electric scooter, using sensors and/or data from other sources. Further, the method may also include classifying the one or more obstacles as dynamic obstacles or static obstacles; and estimating a trajectory for the dynamic obstacles, wherein the obstacle avoidance program avoids the dynamic obstacles based on the estimated trajectory (See HAGHIGHAT [0002, 0006, 0009]). 

Regarding claim 7, Liu-Ang in view of HAGHIGHAT teaches all the limitations of claim 6. Liu-Ang further teaches wherein the programming instructions comprise an object recognition logic module to determine the presence and location of objects within the environment based on the sensor data ([0077], e.g. the sensors can be configured to collect various types of data, such as data relating to the UAV, the surrounding environment, or objects within the environment (i.e. to determine the presence and location of objects within the environment). For example, at least some of the sensors may be configured to provide data regarding a state of the UAV. The state information provided by a sensor can include information regarding a spatial disposition of the UAV (e.g., location or position information such as longitude, latitude, and/or altitude; orientation or attitude information such as roll, pitch, and/or yaw). [0106] In step 410, a first sensing signal is received from a first sensor carried by the UAV. The first sensing signal can include information pertaining to the environment in which the UAV is operating, such as environmental data indicating the location and geometry of environmental objects (e.g., obstacles) (i.e. determining locations of one or more objects within the environment)).
 
Regarding claim 8, Liu-Ang in view of HAGHIGHAT teaches all the limitations of claim 7. Liu-Ang further teaches wherein the object recognition logic module determines whether the objects within the environment are moveable based on the sensor data ([0077], e.g. The sensors can be configured to collect various types of data, such as data relating to the UAV (i.e. movable objects within the environment), the surrounding environment, or objects within the environment. For example, at least some of the sensors may be configured to provide data regarding a state of the UAV. The state information provided by a sensor can include information regarding a spatial disposition of the UAV (e.g., location or position information such as longitude, latitude, and/or altitude; orientation or attitude information such as roll, pitch, and/or yaw). The state information can also include information regarding motion of the UAV (e.g., translational velocity, translation acceleration, angular velocity, angular acceleration, etc.) [0047] . Various aspects of the invention described herein may be applied to any of the particular applications set forth below or for any other types of movable objects. Any description herein of an aerial vehicle may apply to and be used for any movable object, such as any vehicle).
 
Regarding claim 9, Liu-Ang in view of HAGHIGHAT teaches all the limitations of claim 6. Liu-Ang further teaches wherein the programming instructions comprise a dimension determination logic module to determine dimensions of one or rooms or passageways within the environment based on the sensor data ([0039], e.g. In some embodiments, the first and second sensing data each comprise at least one image having a plurality of pixels, each pixel of the plurality of pixels associated with a two-dimensional image coordinate and a depth value (i.e. determining dimensions of one or more rooms, object or passageways within the environment based on the sensor data). Each pixel of the plurality of pixels can be associated with a color value. The first and second sensing data can each comprise silhouette (i.e. shape) information for one or more objects in the environment).
 
Regarding claim 10, Liu-Ang in view of HAGHIGHAT teaches all the limitations of claim 6. Liu-Ang further teaches wherein the programming instructions comprise an accessibility point recognition logic module to determine the presence and location of one or more points of accessibility within the environment ([0077], e.g. the sensors can be configured to collect various types of data, such as data relating to the UAV, the surrounding environment, or objects within the environment (i.e. to determine the presence and location of objects within the environment). For example, at least some of the sensors may be configured to provide data regarding a state of the UAV. The state information provided by a sensor can include information regarding a spatial disposition of the UAV (e.g., location or position information such as longitude, latitude, and/or altitude; orientation or attitude information such as roll, pitch, and/or yaw). [0106] In step 410, a first sensing signal is received from a first sensor carried by the UAV. The first sensing signal can include information pertaining to the environment in which the UAV is operating, such as environmental data indicating the location and geometry of environmental objects (e.g., obstacles) (i.e. determining locations of one or more objects within the environment)).

Regarding claim 11, Liu-Ang in view of HAGHIGHAT teaches all the limitations of claim 6. Liu-Ang further teaches wherein the map server further comprises a data storage device to store environment maps of one or more environments ([0143], e.g. Alternatively or in combination, one or more portions of the topology map can be generated prior to the operation of the UAV and provided to the UAV (e.g., transmitted from a remote controller and/or stored in an onboard memory. [0175] Optionally, the remote device can be connected to the Internet or other telecommunications network, such that data received from the movable object 1100 and/or terminal 1112 can be uploaded to a website or server (i.e. the map server further comprises a data storage device to store environment maps received from the movable object)). 
 
 Regarding claim 12 , Liu-Ang in view of HAGHIGHAT teaches all the limitations of claim 11. Liu-Ang further teaches wherein after receiving the sensor data, the programming instructions cause the processing device to determine whether the data storage device contains an environment map of the environment ([0090], e.g. Any suitable type of environmental map can be used, such as a metric map or a topological map (i.e. determining whether an environment map exists for the environment). A topological map may depict connectivity between locations within the environment, while a metric map may depict the geometry of objects within the environment. [0073] The obstacles described herein may be substantially stationary (e.g., buildings, plants, structures based stationary map existed). [0092] Alternatively, one or more portions of the map can be generated prior to UAV operation (i.e. an environment map exists for the environment) and provided to the UAV prior to or during flight (e.g., transmitted from a remote computing system). Such maps may be modified based on data obtained by the UAV during flight, thereby providing additional refinement of the map data ), and 
 when the processing device determines that the data storage device contains an environment map of the environment, the processing device updates the environment map of the environment based on the sensor data ([0110], e.g. In some embodiments, the steps of the method 400 can be repeated as desired (e.g., continuously or at predetermined time intervals) so that the resultant environmental map is updated and refined as the UAV navigates within the environment. This real-time mapping approach can enable the UAV to rapidly detect environmental objects and adapt to varying operating conditions (i.e. updating the environment map based on the sensor data). [0092] Such maps may be modified based on data).

Regarding claim 13, Liu-Ang teaches an autonomously driven mobility device ([0047], e.g. Additionally, the systems, devices, and methods disclosed herein in the context of aerial motion (e.g., flight) may also be applied in the context of other types of motion, such as movement on the ground or on water, underwater motion, or motion in space. Furthermore, any description herein of a rotor or rotor assembly may apply to and be used for any propulsion system, device, or mechanism configured to generate a propulsive force by rotation (e.g., propellers, wheels, axles). [0099] FIG. 3B illustrates a method 350 for generating a map of an environment using sensor fusion, in accordance with embodiments. The method 350 can be performed by any of the systems and devices provided herein, such as by one or more processors of a UAV (i.e. processors of a mobility device). [0068] the UAVs described herein can be operated completely autonomously (e.g., by a suitable computing system such as an onboard controller), semi-autonomously, or manually (e.g., by a human user). [0175], Fig. 11, Fig. 12, e.g. the movable object 1100 can be configured to communicate with another remote device in addition to the terminal 1112, or instead of the terminal 1112. Optionally, the remote device can be connected to the Internet or other telecommunications network, such that data received from the movable object 1100 and/or terminal 1112 can be uploaded to a website or server), comprising:
one or more sensors to collect sensor data about an environment ([0005], Fig. 1B, Fig. 3A, e.g. receiving, using the at least one of the plurality of sensors, sensing data pertaining to the environment (i.e. receiving sensor data relating to an environment); generating, based on the sensing data, an environmental map representative of at least a portion of the environment. [0008] the plurality of sensors can comprise a global positioning system (GPS) sensor, a vision sensor, or a proximity sensor. The proximity sensor can comprise at least one of the following: a lidar sensor, an ultrasonic sensor, or a time-of-flight camera sensor. The plurality of sensors can comprise a plurality of different sensor types. [0073] Some obstacles may include a combination of stationary and mobile components (e.g., a windmill). Mobile obstacles or obstacle components may move according to a predetermined or predictable path or pattern. For example, the movement of a car may be relatively predictable (e.g., according to the shape of the road). Alternatively, some mobile obstacles or obstacle components may move along random or otherwise unpredictable trajectories. For example, a living being such as an animal may move in a relatively unpredictable manner. (i.e. receiving sensor data from a plurality of mobility devices). [0077] the sensors can be configured to collect various types of data, such as data relating to the UAV, the surrounding environment, or objects within the environment);
a transceiver to transmit the sensor data to a map server ([0177], e.g. The sensing module 1202 can utilize different types of sensors that collect information relating to the movable objects in different ways. Different types of sensors may sense different types of signals or signals from different sources. For example, the sensors can include inertial sensors, GPS sensors, proximity sensors (e.g., lidar), or vision/image sensors (e.g., a camera). The sensing module 1202 can be operatively coupled to a processing unit 1204 having a plurality of processors. In some embodiments, the sensing module can be operatively coupled to a transmission module 1212 (e.g., a Wi-Fi image transmission module) configured to directly transmit sensing data to a suitable external device or system (i.e. a transceiver to receive / transmit sensor data relating to an environment from a plurality of mobility devices). For example, the transmission module 1212 can be used to transmit images captured by a camera of the sensing module 1202 to a remote terminal (i.e. a server). [0092] Such maps may be modified based on data obtained by the UAV during flight (i.e. sensor data from a plurality of mobility devices), thereby providing additional refinement of the map data), and
 receive an environment map of the environment from the map server ([0110], e.g. In some embodiments, the steps of the method 400 can be repeated as desired (e.g., continuously or at predetermined time intervals) so that the resultant environmental map is updated and refined as the UAV navigates within the environment. This real-time mapping approach can enable the UAV to rapidly detect environmental objects and adapt to varying operating conditions (i.e. updating the environment map based on the sensor data). [0092] Such maps may be modified based on data. [0175] Optionally, the remote device can be connected to the Internet or other telecommunications network, such that data received from the movable object 1100 and/or terminal 1112 can be uploaded to a website or server (i.e. receive an environment map of the environment from the map server));
a data storage device to store the environment map of the environment ([0143], e.g. Alternatively or in combination, one or more portions of the topology map can be generated prior to the operation of the UAV and provided to the UAV (e.g., transmitted from a remote controller and/or stored in an onboard memory. [0175] Optionally, the remote device can be connected to the Internet or other telecommunications network, such that data received from the movable object 1100 and/or terminal 1112 can be uploaded to a website or server (i.e. the map server further comprises a data storage device to store environment maps received from the movable object)), comprising
 locations of one or more points of accessibility within the environment ([0075], e.g. Exemplary sensors suitable for use with the embodiments disclosed herein include location sensors (e.g., global positioning system (GPS) sensors, mobile device transmitters enabling location triangulation (i.e. determining locations of one or more points). [0031] In another aspect, a method for controlling an unmanned aerial vehicle within an environment is provided. The method comprises: determining, using at least one of a plurality of sensors carried by the unmanned aerial vehicle, an initial location of the unmanned aerial vehicle (i.e. determining locations of one or more points within the environment based on the sensor data); … receiving an instruction to return to the initial location; and generating a second signal to cause the unmanned aerial vehicle to return to the initial location along a path, wherein when the at least one of the plurality of sensors detects an obstacle in the environment situated along the path, the path is modified to avoid the obstacle. (i.e. determining locations within the environment based on the sensor data ). The system comprises a plurality of sensors carried by the unmanned aerial vehicle and one or more processors. [0071] Conversely, at least one of the floor 156, walls 158, or ceiling 160 may be absent, thereby enabling the UAV 152 to fly from inside to outside (i.e. determining accessibility points), or vice-versa. Alternatively or in combination, one or more apertures 164 may be formed in the floor 156, walls 158, or ceiling 160 (e.g., a door, window, skylight)) ;
a navigation unit to determine a navigation route between a current position of the mobility device ([0005], e.g. The method comprises: determining, using at least one of a plurality of sensors carried by the movable object, an initial location of the movable object; generating a first signal to cause the movable object to navigate within the environment; receiving, using the at least one of the plurality of sensors, sensing data pertaining to the environment; generating, based on the sensing data, an environmental map representative of at least a portion of the environment; receiving an instruction to return to the initial location (i.e. a navigation unit to determine location of the mobility device); and generating a second signal to cause the movable object to return to the initial location, based on the environmental map. [0010] In some embodiments, generating the second signal comprises: determining, using at least one of the plurality of sensors, a current location of the movable object; determining, based on the environmental map, a path from the current location to the initial location; and generating a signal to cause the movable object to move along the path to return to the initial location (i.e. a navigation unit to determine a navigation route between a current position of the mobility device)), and 
 a selected destination in the environment based on the environment map ([0011], e.g. In some embodiments, the path comprises a plurality of waypoints corresponding to previously traveled positions (i.e. destinations) of the movable object, the plurality of waypoints being recorded as the movable object navigates within the environment. The plurality of waypoints can be recorded in real time as the movable object navigates within the environment (i.e. a selected destination in the environment based on the environment map and stored waypoints). Alternatively, the plurality of waypoints can be recorded at predetermined time intervals as the movable object navigates within the environment. The plurality of waypoints can be stored in a list data structure);
a processing device ([0177], e.g. The sensing module 1202 can be operatively coupled to a processing unit 1204 having a plurality of processors).

Liu-Ang teaches systems and methods for controlling a movable object within an environment. In one aspect, a method may comprise: determining, using at least one of a plurality of sensors carried by the movable object, an initial location of the movable object; generating a first signal to cause the movable object to navigate within the environment; receiving, using the at least one of the plurality of sensors, sensing data pertaining to the environment; generating, based on the sensing data, an environmental map representative of at least a portion of the environment. However, Liu-Ang differs from the claimed invention in not specifically and clearly describing wherein a non-transitory, processor-readable storage medium in communication with the processing device, wherein the non-transitory, processor-readable storage medium comprises one or more programming instructions that, when executed, cause the processing device to cause the mobility device to move towards the selected destination along the navigation route.

However, in the analogous field of endeavor, HAGHIGHAT teaches wherein a non-transitory, processor-readable storage medium in communication with the processing device ([0011], e.g. the method may also include creating a map of surrounding environment; and localizing the autonomous personal mobility device within the map as well as within a global reference frame. The obstacle avoidance program avoids the one or more obstacles on the predetermined path based on the map and localization of the autonomous personal mobility device within the map. The method may further include transforming the map to a plurality of tile segments; and transmitting the plurality of tile segments to a remote server (i.e. storage medium in communication with the processing device ) or one or more additional autonomous personal mobility devices. [0012] Embodiments may provide an autonomous personal mobility device comprising a vehicle system including mechanics and a power source to propel the autonomous personal mobility device along a path, a processor coupled to the vehicle system; and a non-transitory computer readable media coupled to the processor. The non-transitory computer readable media includes instructions that, when executed by the processor, cause the processor to perform the above-identified method steps (i.e. a non-transitory, processor-readable storage medium in communication with the processing device)), wherein the non-transitory, processor-readable storage medium comprises
one or more programming instructions that, when executed, cause the processing device to cause the mobility device to move towards the selected destination along the navigation route.
one or more programming instructions that, when executed, cause the processing device to cause the mobility device to move towards the selected destination along the navigation route ([0059], e.g. For example, the autonomous driving program 312 may be configured to operate the vehicle system 342 of the SPMD 300 according to the predetermined path. The autonomous driving program 312 may identify a direction for the SPMD 300 (e.g., proceed northeast, rotate 35 degrees and proceed forward) and provide instructions for moving substantially in the identified direction to the vehicle system 342 (i.e. the mobility device to move towards the selected destination along the navigation route). The instructions may initiate movement with the chassis, wheels, and other components of the SPMD 300 to operate SPMD 300 m the direction identified. [0072] The SPMD may calculate the route to the target location indicated by the user using a route planning algorithm 524 based on the most up to date map data from a current geolocation of the SPMD to an objective 526 (e.g., destination) of the SPMD. However, as provided above, the route may include obstacles that need to be detected in real-time while the SPMD self-drives on the route.).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of HAGHIGHAT within the method of Liu-Ang. The motivation to combine references is that the combined method provides determining safe path navigation of an autonomous personal mobility device, including a self-driving electric scooter, using sensors and/or data from other sources. Further, the method may also include classifying the one or more obstacles as dynamic obstacles or static obstacles; and estimating a trajectory for the dynamic obstacles, wherein the obstacle avoidance program avoids the dynamic obstacles based on the estimated trajectory (See HAGHIGHAT [0002, 0006, 0009]). 

 Regarding claim 14, Liu-Ang in view of HAGHIGHAT teaches all the limitations of claim 13. Liu-Ang further teaches wherein the mobility device comprises a wheelchair ([0047], e.g. Additionally, the systems, devices, and methods disclosed herein in the context of aerial motion (e.g., flight) may also be applied in the context of other types of motion, such as movement on the ground or on water, underwater motion, or motion in space. Furthermore, any description herein of a rotor or rotor assembly may apply to and be used for any propulsion system, device, or mechanism configured to generate a propulsive force by rotation (e.g., propellers, wheels, axles ) (i.e. the mobility device comprises a wheelchair)).
 
Regarding claim 15, Liu-Ang in view of HAGHIGHAT teaches all the limitations of claim 13. Liu-Ang further teaches wherein the programming instructions cause the processing device to adjust the movement of the mobility device based on the sensor data ([0110], e.g. In some embodiments, the steps of the method 400 can be repeated as desired (e.g., continuously or at predetermined time intervals) so that the resultant environmental map is updated (i.e. to adjust the movement of the mobility device based on the sensor data ) and refined as the UAV navigates within the environment. This real-time mapping approach can enable the UAV to rapidly detect environmental objects and adapt to varying operating conditions. [0012] Furthermore, the multi-sensor fusion techniques described herein can be used to generate more accurate environmental representations (i.e. adjust the movement of the mobility device based on the sensor data), thus improving the reliability of such automated collision prevention mechanisms).

Regarding claim 16, Liu-Ang in view of HAGHIGHAT teaches all the limitations of claim 13. Liu-Ang further teaches wherein further comprising:
a motor ([0047], e.g. Furthermore, any description herein of a rotor or rotor assembly (i.e. a motor) may apply to and be used for any propulsion system, device, or mechanism configured to generate a propulsive force by rotation (e.g., propellers, wheels, axles or wheelchair)); and
a plurality of wheels ([0047], e.g. Furthermore, any description herein of a rotor or rotor assembly (i.e. a motor) may apply to and be used for any propulsion system, device, or mechanism configured to generate a propulsive force by rotation (e.g., propellers, wheels, axles)); and;
wherein the programming instructions comprise a wheelchair movement logic module to coordinate movement of the wheels and actuation of the motor ([0068], e.g. As another example, the UAV can be controlled to move at a specified velocity and/or acceleration (e.g., with up to three degrees of freedom in translation and up to three degrees of freedom in rotation) or along a specified movement path. Furthermore, the commands can be used to control one or more UAV components, such as the components described herein (e.g., sensors, actuators, propulsion units, payload, etc.). For instance, some commands can be used to control the position, orientation, and/or operation of a UAV payload such as a camera. Optionally, the UAV can be configured to operate in accordance with one or more predetermined operating rules. The operating rules may be used to control any suitable aspect of the UAV, such as the position (e.g., latitude, longitude, altitude), orientation (e.g., roll, pitch yaw), velocity (e.g., translational and/or angular), and/or acceleration (e.g., translational and/or angular) of the UAV (i.e. logic module to coordinate movement of the wheels and actuation of the motor of a mobility device, e.g. a wheelchair)).

Regarding claim 17, Liu-Ang in view of HAGHIGHAT teaches all the limitations of claim 13. Liu-Ang further teaches wherein the programming instructions comprise an object recognition logic module to determine the presence and location of objects within the environment based on the sensor data ([0077], e.g. the sensors can be configured to collect various types of data, such as data relating to the UAV, the surrounding environment, or objects within the environment (i.e. to determine the presence and location of objects within the environment). For example, at least some of the sensors may be configured to provide data regarding a state of the UAV. The state information provided by a sensor can include information regarding a spatial disposition of the UAV (e.g., location or position information such as longitude, latitude, and/or altitude; orientation or attitude information such as roll, pitch, and/or yaw). [0106] In step 410, a first sensing signal is received from a first sensor carried by the UAV. The first sensing signal can include information pertaining to the environment in which the UAV is operating, such as environmental data indicating the location and geometry of environmental objects (e.g., obstacles) (i.e. determining locations of one or more objects within the environment)).

Regarding claim 18, Liu-Ang in view of HAGHIGHAT teaches all the limitations of claim 17. Liu-Ang further teaches wherein the object recognition logic module determines whether the objects within the environment are moveable ([0077], e.g. The sensors can be configured to collect various types of data, such as data relating to the UAV (i.e. movable objects within the environment), the surrounding environment, or objects within the environment. For example, at least some of the sensors may be configured to provide data regarding a state of the UAV. The state information provided by a sensor can include information regarding a spatial disposition of the UAV (e.g., location or position information such as longitude, latitude, and/or altitude; orientation or attitude information such as roll, pitch, and/or yaw). The state information can also include information regarding motion of the UAV (e.g., translational velocity, translation acceleration, angular velocity, angular acceleration, etc.) [0047] . Various aspects of the invention described herein may be applied to any of the particular applications set forth below or for any other types of movable objects. Any description herein of an aerial vehicle may apply to and be used for any movable object, such as any vehicle).

Regarding claim 19, Liu-Ang in view of HAGHIGHAT teaches all the limitations of claim 13. Liu-Ang further teaches wherein the programming instructions comprise a dimension determination logic module to determine dimensions of one or rooms or passageways within the environment based on the sensor data ([0039], e.g. In some embodiments, the first and second sensing data each comprise at least one image having a plurality of pixels, each pixel of the plurality of pixels associated with a two-dimensional image coordinate and a depth value (i.e. determining dimensions of one or more rooms, object or passageways within the environment based on the sensor data). Each pixel of the plurality of pixels can be associated with a color value. The first and second sensing data can each comprise silhouette (i.e. shape) information for one or more objects in the environment).

Regarding claim 20, Liu-Ang in view of HAGHIGHAT teaches all the limitations of claim 13. Liu-Ang further teaches wherein the programming instructions comprise an accessibility point recognition logic module to determine the presence and location of one or more points of accessibility within the environment ([0077], e.g. the sensors can be configured to collect various types of data, such as data relating to the UAV, the surrounding environment, or objects within the environment (i.e. to determine the presence and location of objects within the environment). For example, at least some of the sensors may be configured to provide data regarding a state of the UAV. The state information provided by a sensor can include information regarding a spatial disposition of the UAV (e.g., location or position information such as longitude, latitude, and/or altitude; orientation or attitude information such as roll, pitch, and/or yaw). [0106] In step 410, a first sensing signal is received from a first sensor carried by the UAV. The first sensing signal can include information pertaining to the environment in which the UAV is operating, such as environmental data indicating the location and geometry of environmental objects (e.g., obstacles) (i.e. determining locations of one or more objects within the environment)).


Prior Art Record 
The prior art made of record and not relied upon is considered pertinent 

to applicant’s disclosure. 

Saboo; Rohit Ramesh. (US-10022867-B2) - Dynamically maintaining a map of a fleet of robotic devices in an environment to facilitate robotic action.
Dantu; Ramanamurthy (US-20120143495-A1) - METHODS AND SYSTEMS FOR INDOOR NAVIGATION. 
Deyle; Travis J. (US-11325250-B2) - Robot with rotatable arm.
GRA-NQVIST O (EP-3246725-A1) - METHOD AND SYSTEM FOR CALCULATING A POSITION OF A MOBILE COMMUNICATION DEVICE WITHIN AN ENVIRONMENT.
Lopez-Jaime; Eric (US-20080280265-A1) - MOBILITY MAP AND SYSTEM.
Pickover; Clifford A. (US-20190017835-A1) - ROUTE ACCESSIBILITY FOR USERS OF MOBILITY ASSISTIVE TECHNOLOGY.
HILLEN; Lorenz (US-20180246524-A1) - METHOD FOR OPERATING A SELF-TRAVELING ROBOT.
TOKUHASHI; Kazumasa (US-20190084161-A1) - ROBOT CONTROL APPARATUS, SYSTEM AND METHOD.
Cella; Charles Howard (US 11237546 B2) - Method and system of modifying a data collection trajectory for vehicles.
Dryanovski; Ivan (US-20150193971-A1) - Method for generating map with sparse and dense mapping information, involves receiving dense mapping information through sensors, and modifying map of environment to comprise dense mapping information
Tiwari; Ankit et al. (US 20180067593 A1) - SYSTEMS AND METHODS FOR PROVIDING A GRAPHICAL USER INTERFACE INDICATING INTRUDER THREAT LEVELS FOR A BUILDING.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /MAHENDRA R PATEL/ Primary Examiner, Art Unit 2645